Matter of Delcia W. v Carl S.W. (2014 NY Slip Op 06882)
Matter of Delcia W. v Carl S.W.
2014 NY Slip Op 06882
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Tom, J.P., Friedman, Feinman, Gische, Kapnick, JJ.


13155

[*1] In re Delcia W., Petitioner-Respondent, —
vCarl S. W., Respondent-Appellant.
Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Leslie S. Lowenstein, Woodmere, for respondent.
Order, Family Court, New York County (Marva A. Burnett, Court Attorney Referee), entered on or about April 25, 2013, which, after a fact-finding determination that respondent committed the family offense of harassment, granted petitioner a one-year order of protection directing respondent to refrain from, inter alia, harassing or committing any criminal offense against petitioner, unanimously affirmed, without costs.
Although the allegation in the petition concerning August phone calls made by respondent father was not substantiated, a fair preponderance of the evidence supported the Family Court's finding that he committed an act on July 3, 2009 that constituted the family offense of harassment in the second degree, warranting the issuance of the order of protection (PL § 240.26[1]; Family Ct Act § 832; see Tamara A. v Anthony Wayne S., 110 AD3d 560, 560 [1st Dept 2013]). There is no basis to disturb the court's credibility determinations (see Matter of Melind M. v Joseph P., 95 AD3d 553, 555 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK